COURT OF APPEALS FOR THE
                                        FIRST DISTRICT OF TEXAS AT HOUSTON

                                                   ORDER ON MOTION

Cause number:                    01-14-00133-CV
Style:                           United Services Automobile Association
                                 v. Joseph Hayes, Jr. and Joanne Hayes
Date motion filed*:              August 26, 2014
Type of motion:                  Appellant USAA’s Unopposed Motion for Extension of Time to File Brief
Party filing motion:             Appellant/Cross-Appellee
Document to be filed:            United Services Automobile Association’s Brief of Appellant

Is appeal accelerated?      No

If motion to extend time:
         Original due date:                          June 16, 2014
         Number of previous extensions granted:          32              Current Due date: August 27, 2014
         Date Requested:                             September 26, 2014

Ordered that motion is:

                 Granted
                  If document is to be filed, document due: September 26, 2014
                           The Court will not grant additional motions to extend time to file appellant’s brief.
                 Denied
                 Dismissed (e.g., want of jurisdiction, moot)
                 Other: _____________________________________




Judge’s signature: /s/ Terry Jennings
                    Acting individually


Date: September 4, 2014